June 06, 2008


Mr. Christopher John Deeves
Ball & Weed, P.C.
10001 Reunion Place Blvd., Ste. 600
San Antonio, TX 78216


Honorable Barbara H. Nellermoe
45th District Court
100 Dolorosa Street
San Antonio, TX 78205-3028
Mr. Curtis L. Cukjati
Martin & Cukjati, L.L.P.
1802 Blanco Road
San Antonio, TX 78212

RE:   Case Number:  05-0575
      Court of Appeals Number:  04-05-00305-CV
      Trial Court Number:  2003-CI-13501

Style:      IN RE  METHODIST HEALTHCARE SYSTEM OF SAN ANTONIO, LTD., D/B/A
      METROPOLITAN METHODIST HOSPITAL

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion in the above-referenced cause.  The stay order issued September  16,
2005 is lifted.  The Motion to Consolidate is dismissed as moot.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Dan Crutchfield    |
|   |Ms. Margaret G.        |
|   |Montemayor             |